UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1685


SERGE GERVAIS GNAGO,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., United States Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 18, 2009               Decided:   March 16, 2009


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, William C. Peachey, Assistant Director, Jem C. Sponzo,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Serge Gervais Gnago, a native and citizen of the Ivory

Coast,   petitions    for   review   of   an   order   of    the    Board   of

Immigration Appeals (“Board”) denying his motion to reconsider

its prior order, which denied Gnago’s motion to reopen removal

proceedings based on changed country conditions in the Ivory

Coast.   We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reconsider.       See 8 C.F.R. § 1003.2(a) (2008); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).                Accordingly, we

grant leave to proceed in forma pauperis and deny the petition

for review for the reasons stated by the Board.                    See In re:

Gnago (B.I.A. May 19, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            PETITION DENIED




                                     2